          Case 3:15-cv-03747-JD Document 456 Filed 06/04/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: June 4, 2020                                                  Judge: Hon. James Donato

 Time: 50 Minutes

 Case No.       C-15-03747-JD
 Case Name      In re Facebook Biometric Information Privacy Litigation

 Attorney(s) for Plaintiff(s):   Rafey S. Balabanian
 Attorney(s) for Defendant(s):   Michael Rhodes

 Deputy Clerk: Lisa R. Clark                                         Court Reporter: Debra Pas

                                        PROCEEDINGS

Motion for Preliminary Approval -- Held (Zoom)

                                    NOTES AND ORDERS

The motion for preliminary approval is denied without prejudice for the reasons stated at the
hearing. Dkt. No. 445. The Court’s main concerns include in summary:

   •   The unduly steep discount on statutory damages under the BIPA, and the failure to
       account for the BIPA’s enhanced damages of $5,000 for intentional or reckless
       violations, particularly in light of the FTC consent decree.
   •   A conduct remedy that does not appear to require Facebook to do anything other than
       follow existing law and Section VI of the FTC consent decree.
   •   A post-certification change of the class definition to exclude users under the age of 18
       and impose a September 2019 cutoff date.
   •   The scope of release for claims beyond the BIPA and for Facebook’s sister and affiliated
       companies.
   •   An opt-out period of less than 60 days.
   •   Proposed notices to the class that are unclear and overly legalistic.
   •   An unduly complicated claim form requirement.
   •   Insufficient channels of notice outside of Facebook.

The Court requires an additional hearing at which Facebook engineers and/or business-side
employees will explain (1) how Facebook’s new practices for biometric information and
templates will be different from past practices, and (2) how and where the notices of Facebook’s


                                                1
          Case 3:15-cv-03747-JD Document 456 Filed 06/04/20 Page 2 of 2




biometric data policies will be made available to users. Facebook will also provide additional
information on the predicted home location protocols.

The parties should jointly propose a date for the hearing within the next few weeks. The pretrial
conference and trial dates are vacated pending further order.




                                                2
